DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-046411, filed on 13th Mar. 2019.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 16 is rejected under 35 U.S.C. 101 because the claim recites “computer program embodied in a computer-readable medium” which would be broadly interpreted to include transitory matter such as waveforms and/or signals.

To overcome the rejection, applicant should recite the claim as “computer program embodied in a non-transitory computer-readable medium”, amend the specification to specifically exclude transitory signals and waveforms, and would NOT consider as new matter by the Examiner.

Allowable Subject Matter

4.	Claims 1-15 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Pradeep (US PGPub./Pat. 20190150768) teaches systems, methods, and devices for intracranial measurement, stimulation, and generation of brain state models. Systems include a plurality of intracranial electrodes configured to be coupled to a brain of a user. Systems further include an interface configured to obtain measurements from the plurality of intracranial electrodes. Systems include a first processing device including one or more processors configured to generate a plurality of brain state parameters characterizing one or more features of at least one brain state of the user, and a second processing device including one or more processors configured to generate at least one model of the brain of the user based, at least in part, on the plurality of brain state parameters and the measurements. Systems include a controller including one or more processors configured to generate a control signal based on the plurality of brain state parameters and the at least one model.

Grossman et al. (US PGPub./Pat. 20190143073) teach a neuromodulator may output stimuli that causes a user to fall asleep faster than the user would in the absence of the stimuli. Alternatively, the stimuli may modify a sleep state or behavior associated with a sleep state, or may cause or hinder a transition from a waking state to a sleep state or from a sleep state to another sleep state. The neuromodulator may take electroencephalography measurements. Based on these measurements, the neuromodulator may detect, in real time, instantaneous amplitude and instantaneous phase of an endogenous brain signal. The neuromodulator may output stimulation that is, or that causes sensations which are, phase-locked with the endogenous brain signal. In the course of calculating instantaneous phase and amplitude, the neuromodulator may perform an endpoint-corrected Hilbert transform. The stimuli may comprise auditory, visual, electrical, magnetic, vibrotactile or haptic stimuli..

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…measures a brain response occurring in a first brain area of the subject and a brain response occurring in a second brain area of the subject, wherein a stimulation timing control unit calculates, based on a delay time σa from the brain response to the first stimulation in the first brain area to a brain response to the second stimulation in the first brain area, and a delay time σb from the brain response to the second stimulation in the second brain area to a brain response to the first stimulation in the second brain area, start and end times of the first stimulation and start and end times of the second stimulation that cause the brain response to the first stimulation in the first brain area and the brain response to the second stimulation in the first brain area not to overlap and cause the brain response to the second stimulation in the second brain area and the brain response to the first stimulation in the second brain are not to overlap ...” (Claim 1; Claim 15 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628